FILED
                             NOT FOR PUBLICATION                             JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLAUDIO ADALBERTO FLORES,                        No. 10-73703

               Petitioner,                       Agency No. A094-833-722

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Claudio Adalberto Flores, a native and citizen of El Salvador, petitions for

review of the Board of Immigrations Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order denying his motion to reopen removal

proceedings held in absentia. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Celis-Castellano v.

Ashcroft, 298 F.3d 888, 890-91 (9th Cir. 2002). We grant the petition and remand

for further proceedings.

      Substantial evidence does not support the IJ’s findings that there was no

evidence that Flores had been diagnosed with a mental health disorder or that his

mental health problems prevented him from attending his hearing. The record

indicates that Flores was diagnosed as psychotic but refused treatment and that he

told his mother he did not have to attend his hearing. Because the IJ relied on

unsupported findings in reaching the conclusion that Flores failed to establish

“exceptional circumstances” excusing his failure to appear, see 8 U.S.C.

§ 1229a(b)(5)(C), we remand to the BIA for further proceedings consistent with

this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam);

Singh v. INS, 213 F.3d 1050, 1052 (9th Cir. 2000) (stating that “exceptional

circumstances” determination requires consideration of totality of circumstances

and particularized facts presented in each case).

      In light of our disposition, we do not address Flores’ remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    10-73703